In a matrimonial action, plaintiff husband appeals from an order of the Supreme Court, Nassau County, dated March 14, 1971, which denied his motion to vacate a decree of separation, to reinstate his action for annulment, and to modify support provisions. Order affirmed, with $10 costs and disbursements. The judgment of separation is res judicata as to the validity of the marriage *560(Statter v. Statter, 2 N Y 2d 668; Psaroudis v. Psaroudis, 27 N Y 2d 527). As plaintiff’s allegations do not fall into the category of newly discovered evidence, it would have been improper to reopen issues inherently decided in the action two years before (Matter of Wareham v. Wareham, 34 A D 2d 647). Rabin, P. J., Hopkins, Martuseello, Latham and Shapiro, JJ., concur.